Citation Nr: 0501901	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to August 
1995 and unverified service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which, among other things, 
denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and for a bilateral 
knee condition.  The veteran disagreed with this decision in 
August 2000 with respect to these claims.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in January 2002.  The Board remanded the 
veteran's service connection claim for a bilateral knee 
condition in July 2003.  This claim subsequently was returned 
to the Board.

In November 2002, the Board denied the veteran's claim for 
service connection for bilateral hearing loss.  As this 
decision was not appealed, it is now final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  Thus, this 
issue is not currently before the Board.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of treatment for or findings of any 
bilateral knee condition in service.

3.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral knee condition is 
related to service.


CONCLUSION OF LAW

A bilateral knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, on April 19, 2001, and August 18, 2003, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notices 
provided to the appellant in April 2001 and August 2003, were 
provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board in November 2004, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA and private medical records and 
examination reports.  

With respect to the veteran's service medical records, it is 
noted that the RO determined in a March 2000 administrative 
decision that these records were not available.  The RO then 
undertook additional efforts in an attempt to obtain the 
veteran's complete service medical records.  Following a 
request from the RO for the veteran's service medical 
records, the U.S. Army Reserve Personnel Command notified VA 
in June 2000 that there were no service medical records 
available for the veteran at that facility.  In response to a 
request from the RO for the veteran's service medical 
records, the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, notified VA in June 2003 that there were no 
service medical records available for the veteran at that 
facility. 

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for a bilateral knee condition poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Available service medical records reveal no in-service 
treatment for a bilateral knee condition.  At the veteran's 
separation physical examination in April 1995, he reported no 
medical history of a "trick" or locked knee, or swollen or 
painful joints, although he did indicate complaints related 
to other conditions.   In reference to his present health, he 
reported having a chest cold, but was otherwise in good 
health.  Clinical evaluation of the veteran revealed that his 
lower extremities were normal.

The veteran's DD-214 indicates that his military occupational 
specialty was as an infantryman.  He was awarded the 
parachutist badge.

On U.S. Army Reserves periodic examination in June 1999, the 
veteran specifically denied any medical history of a 
"trick" or locked knee, although he did report a history of 
swollen or painful joints.  The examiner noted that the 
veteran experienced bilateral knee pain and slight swelling 
in the mornings.  It was also noted that the veteran had 
experienced a 50 pound weight gain over the past year.  
Clinical evaluation of the veteran revealed that his lower 
extremities were normal, and he was found qualified for 
retention in the U.S. Army Reserves.

On VA joints examination in October 1999, the veteran 
complained of frequent subluxation, cracking, and twisting of 
the right knee, and a lack of endurance and knee pain.  He 
reported that he had injured his right knee on a jump while 
in the Airborne Parachute School in 1989.  He stated that he 
had been diagnosed with a massive knee strain that was 
treated with physical therapy, which was not helpful.  

Physical examination of the veteran revealed markedly severe 
genu valgus on the left knee.  The veteran's posterior 
cruciate ligaments and medial and lateral menisci all were 
normal.  X-rays showed normal knees.  The diagnoses included 
marked severe valgus of the left knee and radiographically 
normal knees.

Treatment records from S. A., PA-C dated from March to 
December 2000 revealed that the veteran was seen in May 2000 
for complaints of knee pain.  The veteran reported that he 
had to leave the military for medical reasons due to sleep 
apnea and bilateral knee problems.  He stated that he was 
diagnosed with knee problems while in service, but his 
records had been lost.  Examination of the knee was fairly 
negative.  The veteran had a lot of grinding and stated that 
it had been keeping him awake at night.  The diagnosis was 
bilateral knee problems, probably related to military service 
and doing jumps.  In a May 2000 statement, S. A. noted on a 
prescription form that the veteran suffered from bilateral 
knee pain that was probably related to military service.  

A review of the veteran's VA outpatient treatment records for 
the period from September 2000 to March 2004 shows no 
treatment for a bilateral knee condition.

In a February 2001 statement, the veteran contended that his 
knees were stiff and sore throughout the day.

A review of treatment records from June 2001 to September 
2003 from a private physician, Dr. J. N. M., D.O. 
(hereinafter Dr. M) revealed that he first saw the veteran in 
June 2001.  The veteran reported that he was a paratrooper in 
service and had chronic stiffness in the knees, "some known 
osteoarthritis there at quite a young age."   In September 
2003, the veteran complained of struggling with 
osteoarthritis.  He reported being in the infantry and doing 
a lot of road marching, paratrooping, and cross-country 
skiing during service.  The veteran also reported skiing 
after service and experiencing a lot of pain when he did so.  
Objective examination of the veteran revealed marked 
crepitance to the bilateral knees and medial joint line 
tenderness.  The veteran's knees were stable on varus and 
valgus stress testing.  Dr. M commented that the veteran's 
examination was very much consistent with osteoarthritis.  He 
also opined that the veteran's condition, if not caused by 
service, was at least significantly accelerated and 
aggravated by his military service.  There is no indication 
that Dr. M ordered or reviewed x-rays of the knees when 
rendering his opinion.

In a September 2003 statement Dr. M stated that the veteran's 
osteoarthritis was due primarily to activities encountered 
during his military service.  The physician also stated that 
he provided this opinion within a reasonable degree of 
medical certainty.

In a November 2003 letter, Dr. M stated that the veteran 
really was struggling with osteoarthritis of both knees, 
although he had stayed active.  This physician again opined 
that the veteran's osteoarthritis was due primarily to 
activities encountered during military service.  He also 
stated that he provided this opinion within a reasonable 
degree of medical certainty.

In a March 2004 statement, the veteran contended that many 
years of in-service light infantry training were responsible 
for his current bilateral knee condition.  He also contended 
that he experienced constant knee pain.

On VA outpatient treatment in April 2004, the veteran 
complained of chronic aching pain in both knees that he rated 
as 6 out of 10 on a pain scale.  The veteran reported active 
participation in outdoor activities with his family.  He also 
stated that he walked and enjoyed outdoor activities.  The 
veteran reported an in-service history of being a paratrooper 
and jumping 12-15 times during service without using knee 
pads or elbow pads.  He stated that he jumped on hard 
surfaces, which probably damaged his joints.  He also stated 
that he had been in the infantry during service and had 
marched on hard surfaces as well.  A history of 
osteoarthritis of the knees was noted.  Physical examination 
of the veteran revealed that he was in mild distress 
secondary to knee pain.  There was no acute swelling or 
redness of the knees.  Crepitus was felt on positive range of 
motion in both knees.  The VA examiner diagnosed bilateral 
knee arthritis, noting that the veteran's training in service 
probably contributed to his current condition.  

On VA joints examination in July 2004, the veteran complained 
of constant aching pain in both knees.  The VA examiner 
stated that he had reviewed the veteran's claims file 
completely.  He noted that the veteran had been in the 
infantry during service.  The veteran reported that his 
infantry training required jumping, crawling, and landing 
multiple times on his knees, although he did not recall any 
specific injuries that had started his knee pain.  The 
veteran also reported that he saw a civilian physician who 
diagnosed him with osteoarthritis.  The VA examiner noted 
that the veteran worked full-time in a sedentary position.  
He also noted that there was no documentation in the 
veteran's claims file for any military-related treatment of 
his knees.  

Physical examination of the veteran's right knee revealed 
mild crepitus at the patellofemoral joint on repetitive range 
of motion testing.  Physical examination of the veteran's 
left knee revealed very mild crepitus in the left 
patellofemoral joint and negative instability to medial and 
lateral joint stress.  X-rays showed normal joint spaces 
bilaterally in both the medial and lateral compartments, 
normal joint spaces at the patellofemoral joints, no signs of 
any fractures or dislocations, and no abnormal osteophytes.  
The VA examiner commented that the veteran's functional 
limitation was very mild.  The assessment was mild 
patellofemoral osteoarthritis resulting in inflammation of 
the patellofemoral joint, greater in the right knee than the 
left knee.  The VA examiner concluded that it was not at 
least as likely that the changes in the veteran's 
patellofemoral joint were secondary to his service-related 
activities, as the veteran had no specific injury that might 
have preceded his symptoms.  The VA examiner also concluded 
that it was unlikely that the veteran's training in service 
had resulted in his symptoms and, at the very most, the 
veteran had mild pain which created marginal limitations in 
his right knee that did not impact his sedentary employment.


Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000).  As the Federal Circuit has commented, 
there is a considerable body of law imposing a duty on the 
Board to analyze the credibility and probative value of 
evidence sua sponte when making its factual findings.  
Further, the Board has the "authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Taking into account the relevant evidence outlined above, the 
Board finds that the preponderance of the evidence does not 
support the veteran's claim of entitlement to service 
connection for a bilateral knee condition.  

Although it is unfortunate that some of the veteran's service 
medical records were not available for review, the available 
records reveal no treatment or complaints for a bilateral 
knee condition.  Furthermore, at the veteran the veteran's 
separation examination he specifically denied knee problems 
or joint pain and swelling.  Significantly, the veteran did 
report other ailments at this time, but had no knee 
complaints.  The Board finds this objective evidence 
inconsistent with the veteran's statements to his post-
service physicians of being discharged from service due in 
part to a bilateral knee problem.  This objective evidence is 
also inconsistent with the veteran's contention that he 
suffered a severe sprain in service and that physical therapy 
was not helpful.  The Board finds it unlikely that the 
veteran would report things such as frequent colds at his 
separation examination but neglect to report chronic knee 
problems that he now contends were sufficient to warrant his 
discharge.  

More importantly, the VA examiner who examined the veteran in 
July 2004 reviewed the complete claims file and conducted a 
thorough physical examination of the veteran, which included 
normal x-ray results.  He obtained the veteran's history, in 
which the veteran reported his activities during training, 
but denied any specific injury which started the knee pain.  
This examiner concluded that it was not at least as likely 
that the changes in the veteran's patellofemoral joint were 
secondary to any service-related activities, since the 
veteran had no specific injury that could have preceded the 
onset of his symptoms.  He also concluded that it was 
unlikely that the veteran's in-service training had resulted 
in his bilateral knee symptoms.  As this opinion was based 
upon a thorough review of the record and examination of the 
veteran, including x-ray results, the Board finds this 
opinion entitled to great probative weight.

The Board acknowledges that a private physician's assistant 
has opined that the veteran's bilateral knee disability is 
probably related to his military service.  However, the 
veteran provided a history to this physician's assistant of 
having been discharged from service due in part to knee 
problems.  As noted above, this history is unsupported by the 
contemporaneous service records.  Additionally, on his June 
1999 reserve examination, the veteran specifically denied 
being discharged from military service due to physical, 
mental, or other reasons.  Thus, as the physician's 
assistant's opinion is based on an inaccurate factual 
predicate, is has limited, if any, probative value.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995) (bare transcription 
of lay history unenhanced by any additional medical comment 
by the examiner, is not competent medical evidence)

Additionally, the Board notes that Dr. M has provided several 
opinions that the veteran has osteoarthritis that was caused 
by or accelerated and aggravated by the veteran's military 
service.  However, the Board finds this evidence entitled to 
less probative weight.  Dr. M first saw the veteran in June 
2001, and noted that the veteran had "known osteoarthritis" 
in his knees.  None of Dr. M's treatment records reveal that 
he ever reviewed x-rays of the veteran's knees, nor were any 
x-rays ordered.  In this regard, the only x-ray in the claims 
file dated prior to June 2001 revealed normal knees.  Thus, 
Dr. M's opinions are based, at least in part, upon a history 
provided by the veteran of "known arthritis," without any 
objective tests to support this finding.  Further, the 
physical examination of the knees in Dr. M's records was 
limited, noting only a finding of crepitus.  

In contrast, the July 2004 VA examiner's opinion was based 
upon a thorough physical examination of the knees, x-ray 
results which showed no abnormalities, and a review of the 
claims file including the available service medical records 
and Dr. M's records.  Thus, the Board finds that the July 
2004 opinion is entitled to greater weight than Dr. M's 
opinions.

Additionally, the Board acknowledges that a VA outpatient 
physician concluded in April 2004 that the veteran's in-
service training probably contributed to his bilateral knee 
arthritis.  However, this opinion is speculative and was not 
based upon x-ray evidence or upon a detailed review of the 
available service medical records which show no complaints or 
findings of any knee problems on separation examination.  As 
such, it is entitled to less probative weight.

In summary, the Board finds July 2004 VA examination and 
opinion are entitled to the greatest weight.  This opinion 
was based on a comprehensive review of the veteran's claims 
file and examination of the veteran, and specifically ruled 
out a medical nexus between the veteran's current bilateral 
knee condition and active service.  Thus, service connection 
for a bilateral knee condition on a direct basis is denied.

As a final matter, the Board notes that there is no evidence 
of record showing arthritis to a compensable degree within 
one year following discharge from active service.  The first 
indication of any knee complaints was on the 1999 reserve 
examination, four years after discharge, and currently, there 
is still no x-ray evidence showing arthritis.  Thus, service 
connection on a presumptive basis is not warranted.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
bilateral knee condition.  38 U.S.C.A. § 1110 (West 2002).  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


